DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a CON of 16/004,043 filed 06/08/2018 now PAT 10,740,069; which is a CON of 15/189,335 filed 06/22/2016, now PAT 10,019,238; which has PRO 62/183,232 filed 06/23/2015.
3.	Receipt of Applicant’s Amendment filed 06/07/2022 is acknowledged.  Claims 1-5, 7-12, and 14-19 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/07/2022 and 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1-5, 7-12, and 14-19 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,069; also over 1-14 of U.S. Patent No. 10,169,004; and over claims 1-20 of U.S. Patent No. 10,019,238.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
Instant Application 16/939,238
U.S. Patent No. 10,169,004
Claim 8.  An entity modeling system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to perform: providing an entity composition function through a user interface on a user device; receiving, through the entity composition function, an instruction to model an entity, wherein an entity model refers to a type of data model that describes and defines a computer-implemented solution process in a problem domain; generating a visualization containing a name of the entity, visual representations of entity building blocks, and user interface elements for composing the entity through manipulation of the visual representations of the entity building blocks, the entity building blocks representing a subset of elements of the entity modeling system, the entity building blocks having a plurality of entity building block types; receiving, through the user interface, an indication to add an entity building block to the entity, the entity building block having an entity building block type of the plurality of building block types; presenting, through the user interface, a configuration form that corresponds to the entity building block type, the configuration form having a user-configurable setting for the entity building block: receiving, through the user interface, an instruction to add the entity building block to the entity with the user-configurable setting for the entity building block; and automatically adding the user-configurable setting for the entity building block to the entity.
Claim 1. An entity modeling system, comprising: at least one processor;  a data store storing a plurality of entity building blocks;  at least one non-transitory computer readable medium;  and stored instructions embodied on the at least one non-transitory computer readable medium and translatable by the at least one processor to: provide an entity model designer tool having a plurality of components including a graphical user interface and an entity composition function;  responsive to an instruction from a user to model an entity, generate a first view containing a name of the entity and the entity composition function and display the first view on the graphical user interface;  responsive to user interaction with the entity composition function, access the data store, generate a second view including a collection of at least one entity building block of the plurality of entity building blocks, and display the second view on the graphical user interface;  responsive to the user selecting a first entity building block from the collection to add to the entity, automatically extend the entity to include user configured settings of the first entity building block to generate a user customized version of the entity;  track and store information relating to the user configured settings of the first entity building block;  package and deploy the user customized version of the entity;  responsive to an instruction from a second user to model a second entity, generate a first view containing a name of the second entity and the second entity composition function and display the view on a second graphical user interface;  responsive to second user interaction with the entity composition function, access the data store, generate a second view including a collection of at least one entity building block of the plurality of entity building blocks, and display the second view on the second graphical user interface;  responsive to the second user selecting the first entity building block from the collection to add to the second entity, automatically extend the second entity to include second user configured settings of the first entity building block;  track and store information relating to the second user configured settings of the first entity building block;  provide an updated version of the first entity building block to the second user;  and using the updated version of the first entity building block and the stored information relating to the second user configured settings of the first entity building block, generate an updated version of the entity including the second user configured settings of the first entity building block, wherein the generation of the updated version of the entity including the second user configured settings is not affected by the first user configured settings.


U.S. Patent No. 10,019,238

U.S. Patent No. 10,740,069

Claim 1.  An entity modeling system, comprising: at least one processor;  a data store storing a plurality of entity building blocks, the plurality of entity 
building blocks representing a subset of elements of the entity modeling 
system;  at least one non-transitory computer readable medium;  and stored 
instructions embodied on the at least one non-transitory computer readable 
medium and translatable by the at least one processor to: display, via a 
graphical user interface on a user device, an entity model designer tool having a plurality of components including an entity composition function;  responsive to an instruction from a user on the user device to model an entity in the entity model designer tool: generate a first view, the first view containing a 
name of the entity and the entity composition function;  and display the first view on the graphical user interface;  responsive to user interaction with the 
entity composition function in the first view: access the data store over a 
network;  retrieving at least one entity building block of the plurality of 
entity building blocks from the data store;  generate a second view, the second 
view including a collection of the at least one entity building block retrieved 
from the data store;  and display the second view on the graphical user 
interface;  and responsive to the user selecting a first entity building block 
from the collection of the at least one entity building block to add to the 
entity, the first entity building block comprising code instantiated from a 
class to implement one or more settings, automatically extending the entity to include the one or more settings of the first entity building block, the one or more settings including at least one of a property, a permission, an action, a behavior, or a resource to the entity.
Claim 1.  A system, comprising: a processor;  a non-transitory computer-readable medium;  and stored instructions translatable by the processor to perform: 
receiving, through a user interface on a user device, an instruction from a 
user to proceed with entity composition for a process application;  accessing a 
data store operating in a distributed computing environment;  retrieving 
building blocks from the data store, the building blocks representing a subset 
of elements of the system, each building block containing a piece of code that 
defines a fundamental nature or characteristic of an entity for the process 
application, that specifies how users interact with an entity through the 
process application, or that provides a specific functionality to an entity;  
presenting the building blocks through the user interface on the user device;  
receiving, through the user interface, an instruction from the user to configure a building block for an entity, the building block having a building block type per the piece of code contained herein;  presenting, through the user interface, a configuration form that corresponds to the building block type, the configuration form including at least an immutable building block setting or a user-configurable building block setting;  receiving, through the user interface, an instruction from the user to add the building block having 
the building block type to the entity; and responsive to the instruction received through the user interface from the user to add the building block to the entity, automatically adding settings of the building block to the entity such that the settings of the building block become part of the entity, the settings including at least the immutable building block setting or the user-configurable building block setting corresponding to the building block type.



The examiner recognizes that the instant application discloses a broader version for executing compositional entity models, in which it does not include the specifics of building and presenting configuration form of entity types as presented on Patents 10,740,069- 10,169,004 and 10,019,238.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 16/939,238. Consequently, claims 1-5, 7-12, and 14-19 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

7.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
		
Response to Arguments
8.	Applicant's arguments for independent and dependent claims have been fully considered and determined to be persuasive (Arguments filed 06/07/2022).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/08/2022.